Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "said trafficable surface" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites “a photovoltaic trafficable surface” and “the step” in line 1 and 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al (PG Pub 20100229923), and further in view of Sportel et al (PG pub 20110011457).
	Regarding claim 1, Frolov teaches a stretchable PV device comprising:
a photovoltaic multilayer laminate 400 [para 74 fig 4A 4B 7A-B],
said photovoltaic multilayer laminate comprising multiple photovoltaic elements 702 [para 79 80] laminated at least to a carrier layer 400 comprising electrical interconnections for said photovoltaic elements [para 81], 
wherein said multiple photovoltaic elements are arranged in the laminate plane, transversely to the longitudinal direction of the laminate [fig 4A-B 7A-B para 95], 
wherein a stretchable or compressible space 404 is provided between each pair of multiple photovoltaic elements [para 75 95 fig 4A-B 7A-B].
Frolov et al teaches PV elements as set forth above, but Frolov et al does not teach the PV element being flexible PV foil element.
Sportel et al teaches PV cells being flexible PV foil cells [para 52].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PV elements of Frolov to be flexible PV foil elements as taught by Sportel et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Regarding claim 2, modified Frolov et al teaches the angle between two adjacent multiple flexible photovoltaic foil elements in the laminate being variety by applied forced on the stretchable space [fig 5B para 93]
Regarding claim 3, the angle between two adjacent multiple flexible photovoltaic foil elements in the laminate being variety by applied forced on the stretchable space at angle 0 degree [fig 5A para 93]
Regarding claim 4, modified Frolov et al teaches the average width of the stretchable  space and PV foil elements, but modified Frolov et al does not teach the ratio as claimed.
Frolov teaches the average width of the stretchable space being adjusted for adapting or confirming the desirable mounting sites [para 102]. It is noted that the geometries of the mounting site I would be correspondent to the geometries of the PV element.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the average width of the stretchable space to arrive the claimed range such that the a ratio between the an average width of the stretchable or compressible space and the an average width of the flexible photovoltaic foil elements is in the range of 1:200 - 1:5  for adapting or confirming the desirable mounting sites and desirable form factor and application [para 102].
Regarding claim 5, modified Frolov et al teaches the average width of the stretchable  space and PV foil elements, but modified Frolov et al does not teach the ratio as claimed.
Frolov teaches the average width of the stretchable space being adjusted for adapting or confirming the desirable mounting sites [para 102]. It is noted that the geometries of the mounting site I would be correspondent to the geometries of the PV element.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the average width of the stretchable space to arrive the claimed range such that the a ratio between the an average width of the stretchable or compressible space and the an average width of the flexible photovoltaic foil elements is in the range of 1:100 - 1:10  for adapting or confirming the desirable mounting sites and desirable form factor and application [para 102].

Regarding claim 6, modified Frolov et al teaches the average width of the stretchable  space and PV foil elements, but modified Frolov et al does not teach the width as claimed.
Frolov teaches the average width of the stretchable space being adjusted for adapting or confirming the desirable mounting sites [para 102]. 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the width of the stretchable space to arrive the claimed range for adapting or confirming the desirable mounting sites and desirable form factor and application [para 102].
Regarding claim 7, modified Frolov et al teaches the average width of the stretchable  space and PV foil elements, but modified Frolov et al does not teach the width as claimed.
Frolov teaches the average width of the stretchable space being adjusted for adapting or confirming the desirable mounting sites [para 102]. 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the width of the stretchable space to arrive the claimed range for adapting or confirming the desirable mounting sites and desirable form factor and application [para 102].
Regarding claim 12, modified Frolov et al teaches each PV foil elements including PV layer.
Regarding claim 13, modified Frolov et al teaches an adhesive being used for bonding [para 60].
Regarding claim 14, modified Frolov teaches the device comprising at least 10 PV elements [fig 8].
Regarding claim 17, modified Frolov teaches the flexible foil elements as set forth above. The recitation “are obtained by a roll-to-roll process” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al (PG Pub 20100229923), and Sportel et al (PG pub 20110011457) and further in view of Kalejs (PG pub 20080185033).
Regarding claim 8-9, modified Frolov teaches the claim limitation as set forth above, but modified Frolov does not teach the width of the PV element.
Kalejs teaches the withd of the solar being 25 to 75 mm [para 55].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the PV element of modified Frolov to  be the same of Kalejs since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al (PG Pub 20100229923), and Sportel et al (PG pub 20110011457) and further in view of Fujii et al (PG pub 20110247674)
Regarding claim 10-11, modified Frolov teaches the claim limitation as set forth above, but modified Frolov does not teach the thickness of the PV element.
Kalejs teaches the thickness of the solar being .15 to .2 mm [para 125] which is within the claimed range.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the PV element of modified Frolov to  be the same of Kalejs since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al (PG Pub 20100229923), and Sportel et al (PG pub 20110011457) and further in view of Nakata (Pg pub 20070169804)
Regarding claim 15, modified frolov et al teaches the number of the solar cell being 49  [para 101], but modified Frolov et al does not teach the number of the solar cell at least 50.
Nakata et al teaches a number of solar cell in the pV module being at least 50 solar cell [fig 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the number of solar cells of modified Frolov to be 50 as taught by Nakata et al for maximum solar’s usage.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al (PG Pub 20100229923), and Sportel et al (PG pub 20110011457) and further in view of Corfeld (PG Pub 20100186804)
Regarding claim 16, modified Frolov teaches the flexible carrier as set forth above, but modified Frolov does not teach carrier layer comprising diode.
Cornfeld teaches a PV device comprising a flexible carrier comprising PV element and diode [para 80].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the diode of Corfled on the carrier layer of modified Frolov for bypassing the current and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al (PG Pub 20100229923), and Sportel et al (PG pub 20110011457) and further in view of Barruel et al (PG pub 20160035911).
Regarding claim 18, modified Frolov teach the PV device as set forth above, but modified Frolov does not teach the PV device attaching to the roadway.
Barruel et al teaches a PV structure wherein the PV structure being attached to the roadway R(abstract fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the PV device of modified Frolov et al on the roadway of Barruel et al to supply the power grid or traffic control devices.
Regarding claim 19-20, modified Frolov teaches the step of applying a photovoltaic multilayer laminate onto a trafficable surface which is roadway [para 22 -23 Barruel et al]

Claim 18-20, 22 are  rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al (PG Pub 20100229923), and Sportel et al (PG pub 20110011457) and further in view of Namiki (JP 2013038228, English translation is provided).

Regarding claim 18, modified Frolov teach the PV device as set forth above, but modified Frolov does not teach the PV device attaching to the roadway.
Namiki  et al teaches a PV structure wherein the PV structure being attached to the roadway R(para 21-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the PV device of modified Frolov et al on the roadway of Namiki et al  for low installation time (para 7)
Regarding claim 19-20, modified Frolov teaches the step of applying a photovoltaic multilayer laminate onto a trafficable surface which is roadway [para 21-  2 2 Namiki et al]
Regarding claim 22, modified Frolov teaches said method comprises applying a curvature in the photovoltaic multilayer laminate by stretching or compressing (applied forced) the laminate along a curve of the trafficable surface [para 21-22, Namiki et al]

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al (PG Pub 20100229923), and Sportel et al (PG pub 20110011457)  and Namiki (JP 2013038228).
and further in view of Ansley et al (PG pub 20020046764).
Regarding claim 21, modified Frolov et al teaches the flexible PV laminate being applied on the roadway as set forth above, but modified Frolov et al does not teach the PV device being applied onto the surface by unwinding it from a roll.
Robertus et al teaches a method of installing a solar power assembly on a support at a use site comprising unrolling a solar power assembly from a roll [para  4 7].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the PV laminate of modified Frolov onto the roadway by rolling the PV laminate  and unrolling a solar power assembly from a roll for easy transportation to the use site and easy for assembly [para 4 7].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/      Primary Examiner, Art Unit 1726